COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JESSICA SONYA GUERRA,                            §                No. 08-22-00183-CR

                         Appellant,                §                  Appeal from the

  v.                                               §                346th District Court

  THE STATE OF TEXAS,                              §              of El Paso County, Texas

                         State.                    §                (TC# 20210D02664)

                                            §
                                        CORRECTED
                                          ORDER

         The reporter’s record was due to be filed on November 2, 2022. On November 9, 2022,
Mary Ann Marin, Official Court Reporter for the 346th District Court of El Paso County, filed a
request for extension of time to file the reporter’s record advising the Court that she had not
received arrangement for the reporter’s record. On November 30, 2022, she filed a second letter
stating the same. The request for extension of time from the court reporter will remain pending
the filing of the findings.

         Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal, whether Appellant has been deprived of a reporter’s
record, and whether Appellant is entitled to appointment of new counsel or has been deprived of
effective assistance of counsel. The trial court shall forward its findings to the District Clerk of El
Paso County, Texas, on or before December 20, 2022. The District Clerk shall prepare and
forward a supplemental clerk’s record containing the trial court’s findings and forward the same
to this Court on or before December 30, 2022. Further, the trial court’s reporter shall prepare,
certify, and file the record of the trial court proceedings with this Court on or before December
30, 2022.

       IT IS SO ORDERED this 30th day of November, 2022.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.